DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's Information Disclosure Statement (IDS) submission filed on 21 June 2022 has been entered.

The IDS has been reviewed, and the prior art disclosed therein does not change the previous findings of allowability indicated in the Allowability Notice dated 3 March 2022, and reiterated below.

ALLOWABILITY NOTICE

EXAMINER’S STATEMENT OF ALLOWANCE:
Claims 1-16 are allowed.
 The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose or render obvious (Claim 1) “a device for refuelling containers with pressurized gas, comprising: 
(Claim 1) a pressurized gas source; a refrigeration system… an electronic controller; a differential temperature sensor system; and
a transfer circuit that comprises one upstream end connected to the gas source and at least one downstream end intended to be removably connected to a container, wherein…
the differential temperature sensor system is adapted and configured for measuring a difference between a temperature of the refrigerant in the refrigerant cooling loop circuit at an outlet of the heat exchanger and a temperature of the refrigerant in the cooling loop circuit at an inlet of the heat exchanger; and
the electronic controller is connected to the expansion valve and is adapted and configured for controlling cooling power produced by the refrigeration system, via the control of an opening of the expansion valve, as a function of the measured temperature difference”
or 
(Claim 11) “a process for refuelling containers with pressurized gas with a device comprising a gas source and a transfer circuit for transferring compressed gas from the gas source to a container, the process comprising the steps of:… cooling comprising the production of a cooling power in an evaporator section of a refrigerant cooling loop circuit…; and controlling the cooling power produced as a function of the temperature differential between the temperature of the refrigerant in the refrigerant cooling loop circuit at an outlet of the heat exchanger and the temperature of the refrigerant in the cooling loop circuit at an inlet of the heat exchanger”  in combination with the other limitations set forth in the independent claims.
	Seki (US 2019/0032849) is the closest prior art of record.  However, Seki is silent on these above recited features.  Furthermore, it would not have been obvious to modify Seki to arrive at these above recited features without improper hindsight reasoning.  In addition, amending Seki to include the above recited features would improperly change the principle of operation of Seki.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
















Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753